CONFIDENTIAL


Employee Stock Option Agreement
This Employee Stock Option Agreement (the “Agreement”), by and between Univar
Inc., a Delaware corporation (the “Company”), and the Employee whose name is set
forth on Exhibit A hereto, is being entered into pursuant to the Univar Inc.
2015 Omnibus Equity Incentive Plan (the “Plan”) and is dated as of the date it
is accepted and agreed to by the Employee in accordance with Section 7(o).
Capitalized terms that are used but not defined herein shall have the respective
meanings given to them in the Plan.
The Company and the Employee hereby agree as follows:
Section 1. Grant of Options
(a)    Confirmation of Grant. The Company hereby evidences and confirms,
effective as of the date set forth on Exhibit A hereto (the “Grant Date”), its
grant to the Employee of the number of options to purchase Shares as set forth
on Exhibit A hereto (the “Options”). The Options are not intended to be
incentive stock options under the Code. This Agreement is entered into pursuant
to, and the terms of the Options are subject to, the terms of the Plan. If there
is any inconsistency between this Agreement and the terms of the Plan, the terms
of the Plan shall govern unless otherwise expressly set forth herein.
(b)    Option Price. The Option Price for each Share covered by the Options is
the price set forth on Exhibit A hereto.
Section 2.     Vesting and Exercisability
(a)    Vesting. Except as otherwise provided in Section 5 or Section 2(b) of
this Agreement, the Options shall become vested, if at all, in the
percentage(s), and on the vesting date(s) set forth on Exhibit A hereto (each, a
“Vesting Date”); provided that if the Employee’s employment or service with the
Company is terminated (i) by reason of the Employee’s death, (ii) by reason of
the Employee’s Disability, (iii) by the Company without Cause or (iv) by the
Employee for Good Reason (each of clause (i), (ii), (iii) and (iv), a “Special
Termination”), any Options held by the Employee shall vest in full as of the
effective date of such Special Termination. For purposes of this Agreement,
references in this Agreement and in the Plan to “employment” and/or “service”
shall include employment as an employee of the Company and service to the
Company as a Director of the Company.









--------------------------------------------------------------------------------




(b)    Discretionary Acceleration. The Administrator, in its sole discretion,
may accelerate the vesting or exercisability of all or a portion of the Options,
at any time and from time to time.
(c)    Exercise. Once vested in accordance with the provisions of this
Agreement, the Options may be exercised at any time and from time to time prior
to the date such Options terminate pursuant to Section 3. Options may only be
exercised with respect to whole shares of Company Common Stock and must be
exercised in accordance with Section 4.
(d)    No Other Accelerated Vesting. The vesting and exercisability provisions
set forth in this Section 2 or in Section 5, or expressly set forth in the Plan,
shall be the exclusive vesting and exercisability provisions applicable to the
Options and shall supersede any other provisions relating to vesting and
exercisability, unless such other such provision expressly refers to the Plan by
name and this Agreement by name and date.
Section 3.     Termination of Options
(a)    Normal Termination Date. Unless earlier terminated pursuant to
Section 3(b) or Section 5, the Options shall terminate on the tenth anniversary
of the Grant Date (the “Normal Termination Date”), if not exercised prior to
such date.
(b)    Early Termination. If the Employee’s employment or service with the
Company terminates for any reason, any Options held by the Employee that have
not vested before the effective date of such termination of employment
(determined without regard to any statutory or deemed or express contractual
notice period) or that do not become vested on such date in accordance with
Section 2 or Section 5 shall terminate immediately upon such termination of
employment or service and, if the Employee’s employment or service is terminated
for Cause, all Options (whether or not then vested or exercisable) shall
automatically terminate immediately upon such termination. If the Employee (x)
has remained employed with the Company or provided services to the Company as a
Director continuously for three (3) consecutive years following the Grant Date
and (y) the Employee’s employment or services terminates for any reason other
than by the Company for Cause, all vested Options held by the Employee following
the effective date of a termination of employment or service shall remain
exercisable until the Normal Termination Date. If the Employee terminates
employment with the Company and ceases to


2





--------------------------------------------------------------------------------




provide services to the Company as a Director prior to the third (3rd)
anniversary of the Grant Date, all vested Options held by the Employee following
the effective date of a termination of employment shall remain exercisable until
the first to occur of (i) in the case of a termination by the Company without
Cause or a termination by the Employee for Good Reason, one hundred and eighty
(180) days after the effective date of such termination, (ii) in the case of a
Special Termination, twelve (12) months after the effective date of such
termination, and (iii) in the case of any other termination of employment (other
than a termination by the Company for Cause), ninety (90) days after the
effective date of the Employee’s termination, or (iv) the Normal Termination
Date, or (v) the cancellation of the Options pursuant to Section 5, and if not
exercised within such period the Options shall automatically terminate upon the
expiration of such period. If on the first date of the periods set forth in
Section 3(b)(i) through Section 3(b)(iii) the Options are not exercisable solely
due to any of the restrictions set forth in Section 4(b)(A), (B) or (C), the
Options will not expire until the earlier of the Normal Termination Date or the
number of days in in which exercise of the Options would otherwise have been
permitted immediately following the first date on which exercise of the Option
ceases to be barred by any such restriction.
Section 4.     Manner of Exercise
(a)    General. Subject to such reasonable administrative regulations as the
Administrator may adopt from time to time, the exercise of vested Options by the
Employee shall be pursuant to procedures contained in the Plan and such other
procedures established by the Administrator from time to time and shall include
the Employee specifying in writing the proposed date on which the Employee
desires to exercise a vested Option (the “Exercise Date”), the number of whole
shares with respect to which the Options are being exercised (the “Exercise
Shares”) and the aggregate Option Price for such Exercise Shares (the “Exercise
Price”), or such other or different requirements as may be specified by the
Administrator. On or before any Exercise Date, at the Company’s request, the
Company and the Employee shall enter into a Subscription Agreement that
establishes the rights and obligations of the Company and the Employee relating
to the Exercise Shares, in the form then customarily used by the Company under
the Plan for such purpose. Unless otherwise determined by the Administrator,
(i) on or before the Exercise Date the Employee shall deliver to the Company
full payment for the Exercise Shares in United States dollars in cash, or cash
equivalents satisfactory to the Company, in an amount equal to the Exercise
Price plus


3





--------------------------------------------------------------------------------




any required withholding taxes or other similar taxes, charges or fees, or, so
long as there is a public market for the Shares at such time, pursuant to a
broker-assisted exercise program established by the Company, the Employee may
exercise vested Options by an exercise and sell procedure (cashless exercise) in
which the Exercise Price (together with any required withholding taxes or other
similar taxes, charges or fees) is deducted from the proceeds of the exercise of
an Option and paid promptly to the Company and (ii) the Company shall register
the issuance of the Exercise Shares on its records (or direct such issuance to
be registered by the Company’s transfer agent). The Administrator may require
the Employee to furnish or execute such other documents as the Administrator
shall reasonably deem necessary (i) to evidence such exercise or (ii) to comply
with or satisfy the requirements of the Securities Act, applicable state or
non-U.S. securities laws or any other law.
(b)    Restrictions on Exercise. Notwithstanding any other provision of this
Agreement, the Options may not be exercised in whole or in part, (A) unless all
requisite approvals and consents of any governmental authority of any kind shall
have been secured, (B) unless the purchase of the Exercise Shares shall be
exempt from registration under applicable U.S. federal and state securities
laws, and applicable non-U.S. securities laws, or the Exercise Shares shall have
been registered under such laws, (C) at any time that exercise of the Option
would violate the Company’s insider trading policy and unless, if applicable,
the Employee has obtained pre-trading clearance for the exercise and (D) unless
all applicable U.S. federal, state and local and non-U.S. tax withholding
requirements shall have been satisfied. The Company shall use its commercially
reasonable efforts to obtain any consents or approvals referred to in clause (A)
of the preceding sentence, but shall otherwise have no obligations to take any
steps to prevent or remove any impediment to exercise described in such
sentence.
Section 5.     Change in Control. In the event of a Change in Control, the
treatment of any outstanding Options shall be governed by Article XIV of the
Plan; provided, that, notwithstanding the terms of Section 14.1(y) of the Plan,
any Alternative Award (within the meaning of the Plan) in respect of the Options
must provide for full vesting of the Alternative Award if following a Change in
Control, the Employee’s continuous employment or service as a Director is
terminated by reason of a Special Termination (as defined in Section 2(a)
hereof) during the remaining vesting period thereof.


4





--------------------------------------------------------------------------------




Section 6.     Certain Definitions. As used in this Agreement, capitalized terms
that are not defined herein have the respective meaning given in the Plan, and
the following additional terms shall have the following meanings:
“Agreement” means this Employee Stock Option Agreement, as amended from time to
time in accordance with the terms hereof.
“Code” means the United States Internal Revenue Code of 1986, as amended, and
any successor thereto.
“Company” means Univar Inc., provided that for purposes of determining the
status of Employee’s employment with or service to the “Company,” such term
shall include the Company and/or any of the Subsidiaries that employ the
Employee or to which the Employee provides service as a Director.
“Employee” means the grantee of the Options, whose name is set forth on Exhibit
A hereto; provided that for purposes of Section 4 and Section 7, following such
person’s death “Employee” shall be deemed to include such person’s beneficiary
or estate and following such Person’s Disability, “Employee” shall be deemed to
include such person’s legal representative.
“Exercise Date” has the meaning given in Section 4(a).
“Exercise Price” has the meaning given in Section 4(a).
“Exercise Shares” has the meaning given in Section 4(a).
“Grant Date” has the meaning given in Section 1(a), which is the date on which
the Options are granted to the Employee.
“Normal Termination Date” has the meaning given in Section 3(a).
“Option” means the right granted to the Employee hereunder to purchase one share
of Company Common Stock for a purchase price equal to the Option Price subject
to the terms of this Agreement and the Plan.
“Option Price” means, with respect to each share of Company Common Stock covered
by an Option, the purchase price specified in Section 1(b) for which the
Employee may purchase such share of Company Common Stock upon exercise of an
Option.
“Plan” means the Univar Inc. 2015 Omnibus Equity Incentive Plan.
“Special Termination” has the meaning given in Section 2(a).


5





--------------------------------------------------------------------------------




Section 7.     Miscellaneous.
(a)    Withholding. The Company or one of the Subsidiaries shall require the
Employee to satisfy any applicable U.S. federal, state and local and non-U.S.
tax withholding or other similar charges or fees that may arise in connection
with the grant, vesting, exercise or purchase of the Options.
(b)    No Rights as Stockholder; No Voting Rights. The Employee shall have no
rights as a stockholder of the Company with respect to any shares covered by the
Options until the exercise of the Options and delivery of the shares. No
adjustment shall be made for dividends or other rights for which the record date
is prior to the delivery of the shares. Any shares delivered in respect of the
Options shall be subject to any Subscription Agreement, which the Company may
require the Employee to accept and agree to as a condition of the issuance and
delivery of those shares.
(c)    No Right to Awards. The Employee acknowledges and agrees that the grant
of any Options (i) is being made on an exceptional basis and is not intended to
be renewed or repeated, (ii) is entirely voluntary on the part of the Company
and the Subsidiaries and (iii) should not be construed as creating any
obligation on the part of the Company or any of the Subsidiaries to offer any
Options or other Awards in the future.
(d)    No Right to Continued Employment or Service Relationship. Nothing in this
Agreement shall be deemed to confer on the Employee any right to continue in the
employ or service of the Company or any Subsidiary, or to interfere with or
limit in any way the right of the Company or any Subsidiary to terminate such
employment or service relationship at any time.
(e)    Non-Transferability of Options. The Options may be exercised only by the
Employee, or, following the Employee’s death, by his designated beneficiary or
by his estate in the absence of a designated beneficiary. The Options are not
assignable or transferable, in whole or in part, and they may not, directly or
indirectly, be offered, transferred, sold, pledged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including, but not limited
to, by gift, operation of law or otherwise) other than by will or by the laws of
descent and distribution to the estate of the Employee upon the Employee’s death
or with the Company’s consent.


6





--------------------------------------------------------------------------------




(f)    Forfeiture of Awards. The Options granted hereunder (and gains earned or
accrued in connection therewith) shall be subject to such generally applicable
policies as to forfeiture and recoupment (including, without limitation, upon
the occurrence of material financial or accounting errors, financial or other
misconduct or Competitive Activity) as may be adopted by the Administrator or
the Board from time to time and communicated to the Employee or as required by
applicable law, and are otherwise subject to forfeiture or disgorgement of
profits as provided by the Plan.
(g)    Consent to Electronic Delivery. By entering into this Agreement and
accepting the Options evidenced hereby, the Employee hereby consents to the
delivery of information (including, without limitation, information required to
be delivered to the Employee pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, this Agreement and the Options via
Company website or other electronic delivery.
(h)    Binding Effect; Benefits. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and assigns. Nothing in this Agreement, express or implied, is intended or shall
be construed to give any person other than the parties to this Agreement or
their respective successors or assigns any legal or equitable right, remedy or
claim under or in respect of any agreement or any provision contained herein.
(i)    Waiver; Amendment.
(i)    Waiver. Any party hereto or beneficiary hereof may by written notice to
the other parties (A) extend the time for the performance of any of the
obligations or other actions of the other parties under this Agreement,
(B) waive compliance with any of the conditions or covenants of the other
parties contained in this Agreement and (C) waive or modify performance of any
of the obligations of the other parties under this Agreement. Except as provided
in the preceding sentence, no action taken pursuant to this Agreement,
including, without limitation, any investigation by or on behalf of any party or
beneficiary, shall be deemed to constitute a waiver by the party or beneficiary
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein. The waiver by any party hereto or beneficiary
hereof of a breach of any provision of this Agreement


7





--------------------------------------------------------------------------------




shall not operate or be construed as a waiver of any preceding or succeeding
breach and no failure by a party or beneficiary to exercise any right or
privilege hereunder shall be deemed a waiver of such party’s or beneficiary’s
rights or privileges hereunder or shall be deemed a waiver of such party’s or
beneficiary’s rights to exercise the same at any subsequent time or times
hereunder.
(ii)    Amendment. This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Employee and the
Company.
(j)    Assignability. Neither this Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable by the
Company or the Employee without the prior written consent of the other party.
(k)    Applicable Law. This Agreement shall be governed in all respects,
including, but not limited to, as to validity, interpretation and effect, by the
internal laws of the State of Delaware, without reference to principles of
conflict of law that would require application of the law of another
jurisdiction.
(l)    Waiver of Jury Trial. Each party hereby waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding arising out of this Agreement or any
transaction contemplated hereby. Each party (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
parties have been induced to enter into the Agreement by, among other things,
the mutual waivers and certifications in this Section 7(l).
(m)    Limitations of Actions. No lawsuit relating to this Agreement may be
filed before a written claim is filed with the Administrator and is denied or
deemed denied as provided in the Plan and any lawsuit must be filed within one
year of such denial or deemed denial or be forever barred.
(n)    Section and Other Headings, etc. The section and other headings contained
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.


8





--------------------------------------------------------------------------------




(o)    Acceptance of Options and Agreement. The Employee has indicated his or
her consent and acknowledgement of the terms of this Agreement pursuant to the
instructions provided to the Employee by or on behalf of the Company. The
Employee acknowledges receipt of the Plan, represents to the Company that he or
she has read and understood this Agreement and the Plan, and, as an express
condition to the grant of the Options under this Agreement, agrees to be bound
by the terms of both this Agreement and the Plan. The Employee and the Company
each agrees and acknowledges that the use of electronic media (including,
without limitation, a clickthrough button or checkbox on a website of the
Company or a third-party administrator) to indicate the Employee’s confirmation,
consent, signature, agreement and delivery of this Agreement and the Options is
legally valid and has the same legal force and effect as if the Employee and the
Company signed and executed this Agreement in paper form. The same use of
electronic media may be used for any amendment or waiver of this Agreement.




9





--------------------------------------------------------------------------------





Exhibit A to
Employee Stock Option Agreement
Employee:
Steve Newlin
Grant Date:
February 2, 2017
Options granted hereby:
300,000
Option Price:
NYSE Closing Price for UNVR on February 2, 2017





Vesting Schedule
One-twenty-fourth (1/24) of the Options shall become vested, if at all, on each
of the last days of each of the twenty-four (24) months following the Grant
Date, subject to the terms and conditions set forth in the Agreement.







10



